UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-5348 Date of fiscal year end: August 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. PROXY VOTING RECORD Name of Fund:(1) Villere Balanced Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP(2) Ticker (2) American Vanguard Corp. 6/7/07 030371 10 8 AVD Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For For 2. Ratification of Auditors Issuer For For 3. Transaction of such other business as may properly come before the annual meeting or any adjournement or postponement thereof. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) Cabela's Inc. 5/15/07 126804 30 1 CAB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For For 2. Approval of amendments to the company's 2004 stock plan to, among other things, increase the number of shares authorized for issuance thereunder. Issuer For For 3. Ratification of auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) The Cheesecake Factory 5/22/07 163072 10 1 CAKE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For For 2. Ratification of auditors Issuer PROXY VOTING RECORD Company Name Meeting Date CUSIP(2) Ticker (2) Quest Diagnostics, Inc. 5/8/07 74834L 10 0 DGX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For For 2. Ratification of auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) Delta Petroleum Corp. 10/17/06 247907 20 7 DPTR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For For 2. Ratification of Auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) Delta Petroleum Corp. (Special Meeting) 1/29/07 247907 20 7 DPTR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For For 1. To approve the company's 2007 performance and equity incentive plan. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) Delta Petroleum Corp. 5/30/07 247907 20 7 DPTR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For For 2. Ratification of auditors Issuer PROXY VOTING RECORD Company Name Meeting Date CUSIP(2) Ticker (2) NIC Inc. 5/1/07 62914B 10 0 EGOV Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For For 2. Ratification of auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) Epiq Systems 6/6/07 26882D 10 9 EPIQ Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 Company Name Meeting Date CUSIP(2) Ticker (2) Advanced Medical Optics 5/22/07 00763M 10 8 EYE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For For 2. Ratification of auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) First State Bancorporation 6/1/07 336453 10 5 FSNM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For For 2. Ratification of auditors Issuer PROXY VOTING RECORD Company Name Meeting Date CUSIP(2) Ticker (2) H&R Block, Inc. 9/7/06 093671 10 5 HRB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For Director 4 For For 2. Approval of an amendments to the 1999 Stock Option Plan for seasonal employees to extend the plan for three years, such that it will terminate, unless further extended, on December 31, 2009. Issuer For For 3. Approval of the material terms of performance goals for performance shares issued pursuant to the 2003 long-term executive compensation plan. Issuer For For 4. Ratification of auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) Input/Output, Inc. 5/21/07 457652 10 5 IO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) 1. Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For 2. Approval of certain amendments to the Input/Output, Inc. 2004 long-term incentive plan, with the principal amendments being the proposed increase of the total number of shares of Input/Output's common stock available for issuance under the plan from 4,300,000 to 6,700,000 shares. Issuer For For 3. Ratification of auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) Luminex Corporation 5/24/07 55027E 10 2 LMNX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) 1. Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For 2. Ratification of auditors Issuer PROXY VOTING RECORD Company Name Meeting Date CUSIP(2) Ticker (2) O'Reilly Automotive, Inc. 5/8/07 686091 10 9 ORLY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) 1. Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For 2. Ratification of auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) Pool Corporation 5/8/07 73278L 10 5 POOL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) 1. Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For Director 5 For For Director 6 For For Director 7 For For Director 8 For For 2. Approval of the company's 2007 long-term incentive plan Issuer For For 3. Ratification of auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) 3D Systems Corporation 5/15/07 88554D 20 5 TDSC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) 1. Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For Director 5 For For Director 6 For For Director 7 For For 2. Ratification of auditors Issuer PROXY VOTING RECORD Company Name Meeting Date CUSIP(2) Ticker (2) YRC Worldwide 5/17/07 984249 10 2 YRCW Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) 1. Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For Director 5 For For Director 6 For For Director 7 For For Director 8 For For Director 9 For For 2. Approval of the company's annual incentive bonus program for senior executive officers. Issuer For For 3. Ratification of auditors SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)*/s/ Robert M. Slotky Robert M. Slotky Principal Executive Officer Date July 15, 2007 * Print the name and title of each signing officer under his or her signature. Villere Balanced Fund A Series of Professionally Managed Portfolios Form N-PX 2007
